Case 6:19-cv-02402-ACC-GJK Document 22 Filed 03/10/20 Page 1 of 3 PageID 105



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA

                                              CASE NO.: 6:19-CV-02402
KENNETH TABACZKA,

       Plaintiff,

v.

MIRAMED REVENUE GROUP, LLC, and
LIFEWATCH SERVICES INC,

      Defendants.
_______________________________________/

     PLAINTIFF’S FIRST AMENDED CERTIFICATE OF INTERESTED PERSONS
                 AND CORPORATE DISCLOSURE STATEMENT

       Plaintiff KENNETH TABACZKA (“Plaintiff”), by and through undersigned counsel,

disclose the following pursuant to this Court’s Order [D.E. 3]:

       1.          The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in a party to this action or in

the outcome of this action, including subsidiaries, conglomerates, affiliates, parent

corporations, publicly-traded companies that own 10% or more of a party’s stock, and all

other identifiable legal entities related to any party in the case:

       (a)        Plaintiff Kenneth Tabaczka;

       (b)        Plaintiff’s attorney, The Law Offices of Jibrael S. Hindi, PLLC;

       (c)        Plaintiff’s attorney, Jibrael S. Hindi, Esq.;

       (d)        Plaintiff’s attorney, Thomas J. Patti, Esq.;

       (e)        Plaintiff’s attorney, Consumer Advocates Law Group, PLLC;

       (f)        Plaintiff’s attorney, Paul A. Herman, Esq.,

       (g)        Plaintiff’s attorney, Friedman & Brown, LLC;
                                                                                                                 PAGE | 1 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 6:19-cv-02402-ACC-GJK Document 22 Filed 03/10/20 Page 2 of 3 PageID 106



       (h)        Plaintiff’s attorney, Joel A. Brown, Esq.;

       (i)        Defendant Miramed Revenue Group, LLC;

       (j)        Defendant Miramed Revenue Group, LLC’s attorney, Hinshaw & Culbertson, LLP;

       (k)        Defendant Miramed Revenue Group, LLC’s attorney, Barbara Fernandez, Esq.;

       (l)        Defendant Miramed Revenue Group, LLC’s attorney, Peter Hernandez, Esq.;

       (m)        Defendant Miramed Revenue Group, LLC’s attorney, Neda Ghomeshi, Esq.;

       (n)        Defendant LifeWatch Services Inc.;

       (o)        Defendant LifeWatch Services, Inc.’s attorney, Hinshaw & Culbertson, LLP;

       (p)        Defendant LifeWatch Services, Inc.’s attorney, Peter Hernandez, Esq.; and

       (q)        Defendant LifeWatch Services, Inc.’s attorney, Barbara Fernandez, Esq.



       2.          The name of every other entity whose publicly-traded stock, equity or debt

may be substantially affected by the outcome of the proceedings:

       (a)         None.



       3.          The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or if no

creditors’ committee the twenty (20) largest unsecured creditors) in bankruptcy cases:

       (a)         Notwithstanding the individuals and entities identified in Supra ¶ 1, none.



       4.          The name of each victim (individual and corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to restitution:

       (a)         Plaintiff Kenneth Tabaczka.

                                                                                                                 PAGE | 2 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 6:19-cv-02402-ACC-GJK Document 22 Filed 03/10/20 Page 3 of 3 PageID 107



                                  CERTIFICATE OF NON-CONFLICT

       I, Jibrael S. Hindi, certify that I am unaware of any actual or potential conflict of interest

involving the District Judge and Magistrate Judge assigned to this case and will immediately notify

the Court in writing upon learning of any such conflict.

       DATED: March 10, 2020

                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540

                                                              COUNSEL FOR PLAINTIFF


                                       CERTIFICATE OF SERVICE

       The undersigned certifies that on March 10, 2020, the forgoing was electronically via the

Court’s CM/ECF system on all counsel of record.


                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259




                                                                                                              PAGE | 3 of 3
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
